NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIO CORDOVA-MARTINEZ, AKA                     No.    18-73347
Marvin Campos, AKA Juan Sanchez-
Gomez,                                          Agency No. A206-677-042

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Julio Cordova-Martinez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review.

      Cordova-Martinez does not raise, and therefore waives, any challenge to the

agency’s removability determination and the denial of cancellation of removal.

See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in an opening brief are waived).

      We lack jurisdiction to review Cordova-Martinez’s due process claims. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (finding no jurisdiction to

review due process claims based on correctable procedural errors that were not

raised to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                   18-73347